     Case 1:15-cv-08725-GBD-RWL Document 256 Filed 09/13/19 Page 1 of 30
SUBJECT TO PROTECTIVE ORDER
Contents hereof are subject to a court-ordered protective order governing its use and dissemination

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF NEW YORK


 UMB Bank, N.A., as Trustee,


                                   Plaintiff,                         No. 15 Civ. 08725 (GBD) (RWL)

                           - against -

 SANOFI,

                                   Defendant.


          DECLARATION OF ADAM S. MINTZ IN SUPPORT OF PLAINTIFF’S
                  MOTION FOR SUMMARY JUDGMENT AS TO
           COUNTS I, II AND VII OF THE SECOND AMENDED COMPLAINT


        I, Adam S. Mintz, declare under penalty of perjury pursuant to 28 U.S.C. § 1746 that the

following is true and correct:

        1.       I am admitted to the bars of the State of New York and this Court. I am an attorney

at the law firm of Cahill Gordon & Reindel LLP, counsel for the Plaintiff, UMB Bank, N.A., as

Trustee, in this action. I make this declaration in support of Plaintiff’s Motion for Summary

Judgment as to Counts I, II and VII of the Second Amended Complaint.

        2.       I submit this declaration to place before the Court certain documents referenced in

the Statement of Undisputed Material Facts in Support of Plaintiff’s Motion for Summary

Judgment as to Counts I, II and VII of the Second Amended Complaint. These documents are

listed in Exhibit A.
Case 1:15-cv-08725-GBD-RWL Document 256 Filed 09/13/19 Page 2 of 30
          Case 1:15-cv-08725-GBD-RWL Document 256 Filed 09/13/19 Page 3 of 30
SUBJECT TO PROTECTIVE ORDER
Contents hereof are subject to a court-ordered protective order governing its use and dissemination

                                                  Exhibit A

                    TABLE OF EXHIBITS REFERENCED IN
LOCAL RULE 56.1 STATEMENT IN SUPPORT OF PLAINTIFF’S MOTION FOR SUMMARY
                               JUDGMENT

    Exhibit                         Description                                   Partial Exhibit1    Filed
                                                                                                      Under
                                                                                                      Seal2
     1.       Plaintiff’s Exhibit 106, Contingent Value Rights
              Agreement by and between Sanofi-Aventis and
              American Stock Transfer & Trust Company, LLC,
              dated March 30, 2011
     2.       Our History, UMB FINANCIAL CORPORATION
              WEBSITE, available at
              https://www.umb.com/personal/aboutumb/company/o
              ur-history, last visited August 28, 2019
     3.       About Us, SANOFI WEBSITE, available at
              https://www.sanofi.com/en/about-us/sanofi-at-a-
              glance, last visited July 31, 2019
     4.       Investors Contacts, SANOFI WEBSITE, available at
              https://www.sanofi.com/en/investors/contact, last
              visited August 28, 2019
     5.       About Us, SANOFI GENZYME WEBSITE, available at
              https://www.sanofigenzyme.com/en/about-us, last
              visited August 28, 2019
     6.       Genzyme Confirms Receipt of Unsolicited Proposal,
              SANOFI GENZYME WEBSITE (Aug. 30, 2010),
              available at
              https://www.sanofigenzyme.com/en/about-
              us/newsroom/archive/2010/2010-08-30-07-37-00,
              last visited September 12, 2019
     7.                                                                      Excerpted (SAN-CVR
                                                                             017217439 to SAN-CVR      Yes
                                                                             017217487)


1
 For documents not submitted in full, this column identifies the document as “Excerpted” and, where
applicable, provides the pages of the complete document. All other exhibits are submitted in full.
2
  Exhibits filed under seal are denoted with a “Yes.” Partially redacted exhibits are denoted with
“Redacted.” All other exhibits are filed publicly.
      Case 1:15-cv-08725-GBD-RWL Document 256 Filed 09/13/19 Page 4 of 30




Exhibit                       Description                         Partial Exhibit1    Filed
                                                                                      Under
                                                                                      Seal2
 8.       Genzyme Corporation, Schedule 14D-9,
          Solicitation/Recommendation Statement Pursuant to
          Section 14(d)(4) of the Securities Exchange Act of
          1934, dated March 7, 2011, available at
          https://www.sec.gov/Archives/edgar/data/
          732485/000095012311022458/b85369sc14d9za.htm,
          last visited September 12, 2019
 9.                                                            Excerpted (SAN-CVR
                                                               013900085 to SAN-CVR    Yes
                                                               013900095)
 10.      Agreement and Plan of Merger among Sanofi-
          Aventis, GC Merger Corp. and Genzyme
          Corporation, dated February 16, 2011, available at
          https://www.sec.gov/Archives/edgar/data/
          732485/000095012311014482/b85002exv2w1.htm,
          last visited September 12, 2019
 11.      Sanofi-Aventis Successfully Completes Exchange
          Offer for Genzyme Corporation, PR NEWSWIRE
          (April 4, 2011) available at
          https://www.prnewswire.com/news-releases/sanofi-
          aventis-successfully-completes-exchange-offer-for-
          genzyme-corporation-119161914.html, last visited
          September 12, 2019
 12.      Sanofi to Buy Genzyme for more than $20 Billion,
          REUTERS (February 16, 2011) available at
          https://www.reuters.com/article/us-genzyme-sanofi-
          idUSTRE71E4XI20110216, last visited September
          12, 2019
 13.
                                                                                       Yes


 14.      Offer to Exchange Each Outstanding Share of
          Common Stock of Genzyme Corporation filed
          pursuant to Rule 424(b)(3), available at
          https://www.sec.gov/Archives/edgar/data/1121404/00
          0119312511082363/d424b3.htm, last visited
          September 3, 2019



                                             2
   Case 1:15-cv-08725-GBD-RWL Document 256 Filed 09/13/19 Page 5 of 30




Exhibit                       Description                           Partial Exhibit1    Filed
                                                                                        Under
                                                                                        Seal2
 15.
                                                                                         Yes

 16.
                                                                                         Yes

 17.                                                             Excerpted (SAN-CVR
                                                                 013574062 to SAN-CVR
                                                                 013574346)              Yes


 18.      Sanofi Form 20-F 2012, available at
          https://www.sanofi.com/-/media/Project/One-Sanofi-
          Web/Websites/Global/Sanofi-
          COM/Home/fr/publications/31972_20-
          F_2012_V2.pdf, last visited Sept. 11, 2019
 19.      Questions and Answers Regarding the CVR,
          available at
          https://www.sec.gov/Archives/edgar/data/732485/000
          095012311017162/b85162exv99waw43.htm, last
          visited September 11, 2019
 20.      Sanofi Form 20-F 2018, available at
          https://www.sanofi.com/-/media/Project/One-Sanofi-
          Web/Websites/Global/Sanofi-
          COM/Home/common/docs/investors/Sanofi-20-F-
          2018-EN-PDF-e-accessible_01.pdf, last visited
          September 11, 2019
 21.      Sanofi Form 20-F 2016, available at
          http://www.annualreports.com/HostedData/
          AnnualReportArchive/s/NYSE_SNY_2016.pdf, last
          visited September 11, 2019
 22.      Sanofi Form 20-F 2013, available at
          https://www.companyreporting.com/sites/default/files
          /annual-report-index/sanofi-aventis-annual-report-
          2013.pdf, last visited September 11, 2019
 23.
                                                                                         Yes




                                             3
   Case 1:15-cv-08725-GBD-RWL Document 256 Filed 09/13/19 Page 6 of 30




Exhibit                         Description                          Partial Exhibit1    Filed
                                                                                         Under
                                                                                         Seal2
 24.      Lemtrada Full Prescribing Information, revised         Excerpted
          October 2017, available at
          https://www.accessdata.fda.gov/drugsatfda_docs/labe
          l/2017/103948s5158lbl.pdf, last visited September
          12, 2013
 25.      October 18, 2018 Videotaped Deposition of Olivier      Excerpted
          Brandicourt                                                                   Redacted
          Pages 1, 6, 15, 44, 51, 52-54, 64-66, 80-81, 91, 97
 26.      August 29, 2018 Videotaped Deposition of               Excerpted
          Christopher Viehbacher
                                                                                        Redacted
          Pages 1, 14, 47, 49, 59, 79, 93, 105, 114, 129-131,
          136, 164-165, 235, 273, 326
 27.
                                                                                          Yes

 28.
                                                                                          Yes

 29.
                                                                                          Yes

 30.
                                                                                          Yes

 31.
                                                                                          Yes

 32.
                                                                                          Yes

 33.
                                                                                          Yes

 34.      Aubagio Highlights of Prescribing Information, dated   Excerpted
          Sept. 12, 2012




                                                4
   Case 1:15-cv-08725-GBD-RWL Document 256 Filed 09/13/19 Page 7 of 30




Exhibit                         Description                             Partial Exhibit1    Filed
                                                                                            Under
                                                                                            Seal2
 35.      Abstract, Teriflunomide, an Inhibitor of Dihydroorotate
          Dehydrogenase for the Potential Oral Treatment of
          Multiple Sclerosis (November 11, 2010)
 36.      Dear Sanofi: Firing CEO Chris Viehbacher Is a
          Huge Mistake, FORBES (October 29, 2014), available
          at
          https://www.forbes.com/sites/matthewherper/2014/10
          /29/dear-sanofi-firing-ceo-chris-viehbacher-is-a-
          huge-mistake/#4617521b75c0, last visited September
          12, 2019
 37.      October 18, 2018 Videotaped Deposition of Serge           Excerpted
          Weinberg                                                                         Redacted
          Pages 1, 15, 18, 23, 47, 49-50, 84-85, 119
 38.      Sanofi’s CFO Contamine to Retire Later this Year,
          REUTERS (April 17, 2018) available at
          https://www.reuters.com/article/us-sanofi-
          management/sanofis-cfo-contamine-to-retire-later-
          this-year-idUSKBN1HO2YQ), last visited September
          12, 2019
 39.      November 7, 2018 Deposition of Dr. Elias Zerhouni         Excerpted
                                                                                           Redacted
          Pages 1, 7, 40-41, 56-57, 114-115, 202, 304
 40.      John Reed to Replace Zerhouni as Sanofi Head of
          Global R&D, REUTERS (April 24, 2018) available at
          https://www.reuters.com/article/brief-john-reed-to-
          replace-zerhouni-as-s/brief-john-reed-to-replace-
          zerhouni-as-sanofi-head-of-global-rd-
          idUSFWN1S106D, last visited September 12, 2019
 41.      Sanofi Appoints David Meeker Chief Executive
          Officer of Genzyme, SANOFI GENZYME WEBSITE
          (October 24. 2011) available at
          https://news.genzyme.com/press-release/sanofi-
          appoints-david-meeker-chief-executive-officer-
          genzyme, last visited September 12, 2019
 42.      July 26, 2018 Deposition of David Meeker                  Excerpted
                                                                                           Redacted
          Pages 1, 10-12, 43, 92, 115, 298-299
 43.      June 14, 2018 Videotaped Deposition of Marc Esteva        Excerpted
                                                                                           Redacted
          Pages 1, 14, 18-19, 28, 30, 114, 216


                                                 5
   Case 1:15-cv-08725-GBD-RWL Document 256 Filed 09/13/19 Page 8 of 30




Exhibit                        Description                            Partial Exhibit1    Filed
                                                                                          Under
                                                                                          Seal2
 44.      Bill Sibold, Executive Vice President and Head of
          Sanofi Genzyme, SANOFI GENZYME WEBSITE,
          available at
          https://www.sanofigenzyme.com/en/about-us/our-
          leadership/bill-sibold, last visited August 28, 2019
 45.      Bill Sibold, LINKEDIN, website, last visited August
          29, 2019
 46.      July 31, 2018 Videotaped Deposition of Mark W.          Excerpted
          Underwood                                                                      Redacted
          Pages 1, 9, 10, 200, 281-282
 47.      Mark Underwood, LINKEDIN, website, last visited
          August 2, 2019
 48.      Stephen Lake, LINKEDIN, website, last visited August
          2, 2019
 49.      November 16, 2017 Videotaped Deposition of Dr.          Excerpted
          Stephen Lake
                                                                                         Redacted
          Pages 1, 11, 16, 23, 33, 36-37, 43, 44, 46, 138, 148,
          160-161, 178-180, 261-262
 50.      Michael Panzara, LINKEDIN, website, last visited
          August 2, 2019
 51.      October 24, 2017 Videotaped Deposition of Michael       Excerpted
          Panzara, M.D.                                                                  Redacted
          Pages 1, 14, 18-21, 37, 62-63, 107
 52.      November 1, 2017 Videotaped Deposition of Jennifer      Excerpted
          Panagoulias                                                                    Redacted
          Pages 1, 10-12, 24-25, 73, 159, 164, 191-192, 228
 53.      Tom Snow, LINKEDIN, website, last visited Sept. 12,
          2019
 54.      Carole Huntsman, LINKEDIN, website, last visited
          Sept. 12, 2019
 55.      September 5, 2018 Deposition of Jerome Contamine        Excerpted
          – Volume I
          Pages 1, 292




                                               6
   Case 1:15-cv-08725-GBD-RWL Document 256 Filed 09/13/19 Page 9 of 30




Exhibit                       Description                           Partial Exhibit1    Filed
                                                                                        Under
                                                                                        Seal2
 56.      July 17, 2018 Deposition of William J. Sibold         Excerpted
          Pages 1, 17, 18, 21, 68, 75, 77, 100-101, 143-144,                           Redacted
          177, 185, 229-230
 57.      June 22, 2018 Videotaped Deposition of Thomas J.      Excerpted
          Snow
          Pages 1, 8-11
 58.      May 8, 2018 Videotaped Deposition of Carole           Excerpted
          Huntsman
                                                                                       Redacted
          Pages 1, 34, 35, 80-81, 144, 194-195, 198-199, 254-
          256
 59.      Plaintiff UMB Bank, N.A., as Trustee’s Responses
          and Objections to Defendant’s First Set of Requests
          for Admission (December 20, 2018)
 60.
                                                                                         Yes

 61.                                                            Excerpted (SAN-CVR
                                                                013627968 to SAN-CVR     Yes
                                                                013627996)
 62.
                                                                                         Yes

 63.
                                                                                         Yes

 64.
                                                                                         Yes

 65.
                                                                                         Yes

 66.                                                            Excerpted (SAN-CVR
                                                                019339499 to SAN-CVR     Yes
                                                                019339519)




                                              7
  Case 1:15-cv-08725-GBD-RWL Document 256 Filed 09/13/19 Page 10 of 30




Exhibit                Description                   Partial Exhibit1    Filed
                                                                         Under
                                                                         Seal2
 67.                                              Excerpted (SAN-CVR
                                                  011688133 to SAN-CVR    Yes
                                                  011688161)
 68.
                                                                          Yes

 69.                                              Excerpted (SAN-CVR
                                                  019819745 to SAN-CVR    Yes
                                                  019819746)
 70.                                              Excerpted (SAN-CVR
                                                  016636128 to SAN-CVR    Yes
                                                  016636145)
 71.                                              Excerpted (SAN-CVR
                                                  013567895 to SAN-CVR    Yes
                                                  013567930)
 72.                                              Excerpted (SAN-CVR
                                                  012986405 to SAN-CVR    Yes
                                                  012986409)
 73.
                                                                          Yes

 74.
                                                                          Yes

 75.
                                                                          Yes

 76.                                              Excerpted (SAN-CVR
                                                  016522111 to SAN-CVR    Yes
                                                  016522194)
 77.                                              Excerpted (SAN-CVR
                                                  013048879 to SAN-CVR    Yes
                                                  013048885)
 78.                                              Excerpted (SAN-CVR
                                                  011002038 to SAN-CVR    Yes
                                                  011002224)




                                     8
  Case 1:15-cv-08725-GBD-RWL Document 256 Filed 09/13/19 Page 11 of 30




Exhibit                Description                   Partial Exhibit1    Filed
                                                                         Under
                                                                         Seal2
 79.                                              Excerpted (SAN-CVR
                                                  011016760 to SAN-CVR    Yes
                                                  011016946)
 80.
                                                                          Yes

 81.
                                                                          Yes

 82.                                              Excerpted (SAN-CVR
                                                  011935545 to SAN-CVR    Yes
                                                  011935608)
 83.                                              Excerpted (SAN-CVR
                                                  013299934 to SAN-CVR    Yes
                                                  013300024)
 84.                                              Excerpted (SAN-CVR
                                                  013548762 to SAN-CVR    Yes
                                                  013548930)
 85.
                                                                          Yes

 86.                                              Excerpted (SAN-CVR
                                                  012982192 to SAN-CVR    Yes
                                                  012982272)
 87.                                              Excerpted (SAN-CVR
                                                  012464536 to SAN-CVR    Yes
                                                  012464727)
 88.                                              Excerpted (SAN-CVR
                                                  013372471 to SAN-CVR    Yes
                                                  013372542)
 89.
                                                                          Yes

 90.
                                                                          Yes




                                     9
  Case 1:15-cv-08725-GBD-RWL Document 256 Filed 09/13/19 Page 12 of 30




Exhibit                Description                   Partial Exhibit1    Filed
                                                                         Under
                                                                         Seal2
 91.
                                                                          Yes

 92.
                                                                          Yes

 93.
                                                                          Yes

 94.
                                                                          Yes

 95.
                                                                          Yes

 96.
                                                                          Yes

 97.                                              Excerpted (SAN-CVR
                                                  011719405 to SAN-CVR    Yes
                                                  011719434)
 98.
                                                                          Yes

 99.
                                                                          Yes

 100.
                                                                          Yes

 101.
                                                                          Yes

 102.
                                                                          Yes

 103.
                                                                          Yes



                                     10
  Case 1:15-cv-08725-GBD-RWL Document 256 Filed 09/13/19 Page 13 of 30




Exhibit                      Description                    Partial Exhibit1    Filed
                                                                                Under
                                                                                Seal2
 104.                                                   Excerpted (SAN-CVR
                                                        012627846 to SAN-CVR     Yes
                                                        012628262)
 105.
                                                                                 Yes

 106.
                                                                                 Yes

 107.
                                                                                 Yes

 108.
                                                                                 Yes

 109.
                                                                                 Yes

 110.                                                   Excerpted (SAN-CVR
                                                        020976818 to SAN-CVR     Yes
                                                        020976823)
 111.
                                                                                 Yes

 112.
                                                                                 Yes

 113.
                                                                                 Yes

 114.
                                                                                 Yes

 115.     May 3, 2018 Videotaped Deposition of Pamela   Excerpted
          Williamson                                                           Redacted
          Pages 1, 43, 91, 159-160, 217-272
 116.
                                                                                 Yes




                                           11
  Case 1:15-cv-08725-GBD-RWL Document 256 Filed 09/13/19 Page 14 of 30




Exhibit                     Description                    Partial Exhibit1    Filed
                                                                               Under
                                                                               Seal2
 117.
                                                                                Yes

 118.
                                                                                Yes

 119.                                                   Excerpted (SAN-CVR
                                                        014307689 to SAN-CVR    Yes
                                                        014307690)
 120.                                                   Excerpted (SAN-CVR
                                                        013952588 to SAN-CVR    Yes
                                                        013952590)
 121.
                                                                                Yes

 122.     Primary Progressive MS (PPMS), NATIONAL
          MULTIPLE SCLEROSIS SOCIETY, available at
          https://www.nationalmssociety.org/What-is-
          MS/Types-of-MS/Primary-progressive-MS, last
          visited August 29, 2019
 123.                                                   Excerpted (SAN-CVR
                                                        015176808 to SAN-CVR    Yes
                                                        015176814)
 124.
                                                                                Yes

 125.
                                                                                Yes

 126.
                                                                                Yes

 127.
                                                                                Yes

 128.
                                                                                Yes




                                          12
  Case 1:15-cv-08725-GBD-RWL Document 256 Filed 09/13/19 Page 15 of 30




Exhibit                       Description                           Partial Exhibit1    Filed
                                                                                        Under
                                                                                        Seal2
 129.
                                                                                         Yes

 130.                                                            Excerpted (SAN-CVR
                                                                 019185362 to SAN-CVR    Yes
                                                                 019185630)
 131.     FDA Approves New Drug to Treat Multiple Sclerosis,
          U.S. FOOD & DRUG ADMINISTRATION (Mar. 29,
          2017), available at https://www.fda.gov/news-
          events/press-announcements/fda-approves-new-drug-
          treat-multiple-sclerosis, last visited September 12,
          2019
 132.     Roche’s Ocrevus Continues Winning Streak as NICE
          Flip-Flops on Initial Rejection, FIERCEPHARMA
          (May 9, 2019), available at
          https://www.fiercepharma.com/pharma/roche-
          genentech-s-ocrevus-continues-winning-streak-after-
          nice-flip-flops-initial-guidance, last visited
          September 12, 2019
 133.                                                            Excerpted (SAN-CVR
                                                                 016031575 to SAN-CVR    Yes
                                                                 016031615)
 134.
                                                                                         Yes

 135.
                                                                                         Yes

 136.
                                                                                         Yes

 137.
                                                                                         Yes

 138.
                                                                                         Yes




                                            13
  Case 1:15-cv-08725-GBD-RWL Document 256 Filed 09/13/19 Page 16 of 30




Exhibit                       Description                           Partial Exhibit1    Filed
                                                                                        Under
                                                                                        Seal2
 139.
                                                                                         Yes

 140.
                                                                                         Yes

 141.     Development & Approval Process (Drugs), U.S.
          FOOD & DRUG ADMINISTRATION (last updated June
          13, 2018), available at
          https://www.fda.gov/drugs/developmentapprovalproc
          ess/default.htm, last visited September 12, 2019
 142.
                                                                                         Yes

 143.
                                                                                         Yes

 144.
                                                                                         Yes

 145.     Open Label Study, NATIONAL CANCER INSTITUTE,
          available at
          https://www.cancer.gov/publications/dictionaries/can
          cer-terms/def/open-label-study, last visited
          September 3, 2019
 146.     Blind Study, MEDICAL DICTIONARY, available at
          https://medical-
          dictionary.thefreedictionary.com/blind+study, last
          visited September 3, 2019
 147.                                                            Excerpted (SAN-CVR
                                                                 010980257 to SAN-CVR    Yes
                                                                 010980337)
 148.
                                                                                         Yes




                                              14
  Case 1:15-cv-08725-GBD-RWL Document 256 Filed 09/13/19 Page 17 of 30




Exhibit                       Description                             Partial Exhibit1   Filed
                                                                                         Under
                                                                                         Seal2
 149.     FDA Licensing Rule, 21 C.F.R. § 601.20, available at
          https://www.accessdata.fda.gov/scripts/cdrh/cfdocs/cf
          cfr/CFRSearch.cfm?fr=601.20, last visited September
          13, 2019
 150.     FDA Licensing Rule, 21 C.F.R. § 601.12, available at
          https://www.accessdata.fda.gov/scripts/cdrh/cfdocs/cf
          cfr/CFRSearch.cfm?fr=601.12, last visited September
          13, 2019
 151.
                                                                                          Yes

 152.     FDA Applications for FDA Approval to Market a
          New Drug Rule, 21 C.F.R. § 314.126, available at
          https://www.accessdata.fda.gov/scripts/cdrh/cfdocs/cf
          cfr/cfrsearch.cfm?fr=314.126, last visited September
          13, 2019
 153.
                                                                                          Yes

 154.
                                                                                          Yes

 155.
                                                                                          Yes

 156.
                                                                                          Yes

 157.
                                                                                          Yes

 158.                                                             Excerpted
                                                                                          Yes




                                             15
  Case 1:15-cv-08725-GBD-RWL Document 256 Filed 09/13/19 Page 18 of 30




Exhibit                      Description                      Partial Exhibit1   Filed
                                                                                 Under
                                                                                 Seal2
 159.


                                                                                  Yes



 160.

                                                                                  Yes



 161.
                                                                                  Yes

 162.     Genzyme Receives Complete Response Letter from
          FDA on Lemtrada (alemtuzumab) Application,
          SANOFI GENZYME WEBSITE (Dec. 30, 2013), available
          at https://www.sanofigenzyme.com/en/about-
          us/newsroom/archive/2013/2013-12-30-01-02-00,
          last visited September 12, 2019
 163.
                                                                                  Yes

 164.
                                                                                  Yes

 165.     Genzyme’s Lemtrada Approved by the FDA, SANOFI
          GENZYME WEBSITE (Nov. 14, 2014), available at
          https://news.genzyme.com/press-release/genzymes-
          lemtrada-approved-fda, last visited September 13,
          2019
 166.
                                                                                  Yes

 167.
                                                                                  Yes




                                           16
  Case 1:15-cv-08725-GBD-RWL Document 256 Filed 09/13/19 Page 19 of 30




Exhibit                       Description                           Partial Exhibit1    Filed
                                                                                        Under
                                                                                        Seal2
 168.     Statistical Review and Evaluation, Clinical Studies,
          sBLA of Natalizumab (2005), available at
          https://wayback.archive-
          it.org/7993/20170405065340/https://www.fda.gov/oh
          rms/dockets/ac/06/briefing/2006-
          4208B1_01_05FDAStatistical%20review.pdf, last
          visited September 12, 2019
 169.
                                                                                         Yes

 170.                                                            Excerpted (SAN-CVR
                                                                 014759929 to SAN-CVR    Yes
                                                                 014760214)
 171.
                                                                                         Yes

 172.     Jiameng Zhang et al., EDSS variability before
          randomization may limit treatment discovery in
          primary progressive MS, MULTIPLE SCLEROSIS
          JOURNAL (Date Received: Apr. 24, 2012), available at
          https://www.researchgate.net/publication/231742503
          _EDSS_variability_before_randomization_may_limit
          _treatment_discovery_in_primary_progressive_MS,
          last visited September 13, 2019
 173.
                                                                                         Yes

 174.                                                            Excerpted (SAN-CVR
                                                                 018309508 to SAN-CVR
                                                                 018309786)              Yes


 175.
                                                                                         Yes

 176.
                                                                                         Yes




                                             17
  Case 1:15-cv-08725-GBD-RWL Document 256 Filed 09/13/19 Page 20 of 30




Exhibit                Description                   Partial Exhibit1    Filed
                                                                         Under
                                                                         Seal2
 177.
                                                                          Yes

 178.
                                                                          Yes

 179.
                                                                          Yes

 180.
                                                                          Yes

 181.
                                                                          Yes

 182.
                                                                          Yes

 183.
                                                                          Yes

 184.
                                                                          Yes

 185.
                                                                          Yes

 186.
                                                                          Yes

 187.                                             Excerpted (SKP000001
                                                  to SKP000261)
                                                                          Yes



 188.
                                                                          Yes




                                     18
  Case 1:15-cv-08725-GBD-RWL Document 256 Filed 09/13/19 Page 21 of 30




Exhibit                      Description                          Partial Exhibit1    Filed
                                                                                      Under
                                                                                      Seal2
 189.                                                          Excerpted (SAN-CVR
                                                               012051278 to SAN-CVR    Yes
                                                               012051307)
 190.                                                          Excerpted (SAN-CVR
                                                               010784722 to SAN-CVR    Yes
                                                               010784796)
 191.                                                          Excerpted (SAN-CVR
                                                               012650905 to SAN-CVR    Yes
                                                               012650921)
 192.
                                                                                       Yes

 193.
                                                                                       Yes

 194.                                                          Excerpted (SAN-CVR
                                                               020223180 to SAN-CVR    Yes
                                                               020223208)
 195.
                                                                                       Yes

 196.     Alemtuzumab, COMMISSION DE LA TRANSPARENCE
          (Oct. 3, 2018), available at https://www.has-
          sante.fr/upload/docs/evamed/CT-
          16924_LEMTRADA_PICr%C3%A9%C3%A9val_a
          vis3_CT16924%20(2).pdf, last visited September 12,
          2019
 197.                                                          Excerpted (SAN-CVR
                                                               022141460 to SAN-CVR    Yes
                                                               022141465)
 198.
                                                                                       Yes

 199.
                                                                                       Yes




                                           19
  Case 1:15-cv-08725-GBD-RWL Document 256 Filed 09/13/19 Page 22 of 30




Exhibit                Description                   Partial Exhibit1    Filed
                                                                         Under
                                                                         Seal2
 200.
                                                                          Yes

 201.
                                                                          Yes

 202.
                                                                          Yes

 203.
                                                                          Yes

 204.
                                                                          Yes

 205.                                             Excerpted (SAN-CVR
                                                  010973216 to SAN-CVR    Yes
                                                  010973311)
 206.
                                                                          Yes

 207.
                                                                          Yes

 208.
                                                                          Yes

 209.
                                                                          Yes

 210.
                                                                          Yes

 211.
                                                                          Yes

 212.
                                                                          Yes

 213.
                                                                          Yes




                                     20
  Case 1:15-cv-08725-GBD-RWL Document 256 Filed 09/13/19 Page 23 of 30




Exhibit                Description                   Partial Exhibit1    Filed
                                                                         Under
                                                                         Seal2
 214.                                             Excerpted (SAN-CVR
                                                  016102085 to SAN-CVR    Yes
                                                  016102151)
 215.
                                                                          Yes

 216.
                                                                          Yes

 217.
                                                                          Yes

 218.
                                                                          Yes

 219.
                                                                          Yes

 220.
                                                                          Yes

 221.
                                                                          Yes

 222.
                                                                          Yes

 223.
                                                                          Yes

 224.
                                                                          Yes

 225.
                                                                          Yes

 226.
                                                                          Yes

 227.
                                                                          Yes

 228.
                                                                          Yes




                                     21
  Case 1:15-cv-08725-GBD-RWL Document 256 Filed 09/13/19 Page 24 of 30




Exhibit                Description                   Partial Exhibit1    Filed
                                                                         Under
                                                                         Seal2
 229.
                                                                          Yes

 230.
                                                                          Yes

 231.
                                                                          Yes

 232.
                                                                          Yes

 233.
                                                                          Yes

 234.
                                                                          Yes

 235.
                                                                          Yes

 236.
                                                                          Yes

 237.
                                                                          Yes

 238.
                                                                          Yes

 239.                                             Excerpted (SAN-CVR
                                                  017883097 to SAN-CVR    Yes
                                                  017883152)
 240.                                             Excerpted (SAN-CVR
                                                  014751389 to SAN-CVR    Yes
                                                  014751447)
 241.                                             Excerpted (SAN-CVR
                                                  013367428 to SAN-CVR    Yes
                                                  013367577)
 242.                                             Excerpted (SAN-CVR
                                                  014688672 to SAN-CVR    Yes
                                                  014688737)



                                     22
  Case 1:15-cv-08725-GBD-RWL Document 256 Filed 09/13/19 Page 25 of 30




Exhibit                       Description                             Partial Exhibit1    Filed
                                                                                          Under
                                                                                          Seal2
 243.
                                                                                           Yes

 244.                                                              Excerpted (SAN-CVR
                                                                   011630787 to SAN-CVR    Yes
                                                                   011630830)
 245.
                                                                                           Yes

 246.
                                                                                           Yes

 247.                                                              Excerpted (SAN-CVR
                                                                   011833494 to SAN-CVR    Yes
                                                                   011833665)
 248.
                                                                                           Yes

 249.
                                                                                           Yes

 250.
                                                                                           Yes

 251.
                                                                                           Yes

 252.                                                              Excerpted (SAN-CVR
                                                                   014762039 to SAN-CVR    Yes
                                                                   014762115)
 253.
                                                                                           Yes

 254.     Carly Helfand, The Bright Side to Sanofi’s Lemtrada
          Delay? Its Support-to-Sell Marketing Plan,
          FIERCEPHARMA (Dec. 23, 2014), available at
          https://www.fiercepharma.com/sales-and-
          marketing/bright-side-to-sanofi-s-lemtrada-delay-its-
          support-to-sell-marketing-plan, last visited September
          13, 2019



                                              23
  Case 1:15-cv-08725-GBD-RWL Document 256 Filed 09/13/19 Page 26 of 30




Exhibit                Description                   Partial Exhibit1    Filed
                                                                         Under
                                                                         Seal2
 255.                                             Excerpted (SAN-CVR
                                                  014888538 to SAN-CVR    Yes
                                                  014888602)
 256.
                                                                          Yes

 257.                                             Excerpted (SAN-CVR
                                                  01277630 to SAN-CVR     Yes
                                                  012772742)
 258.                                             Excerpted (SAN-CVR
                                                  011621391 to SAN-CVR    Yes
                                                  011621397)
 259.
                                                                          Yes


 260.
                                                                          Yes
                                            9)
 261.
                                                                          Yes

 262.
                                                                          Yes

 263.
                                                                          Yes

 264.
                                                                          Yes

 265.
                                                                          Yes

 266.
                                                                          Yes

 267.
                                                                          Yes




                                     24
  Case 1:15-cv-08725-GBD-RWL Document 256 Filed 09/13/19 Page 27 of 30




Exhibit                        Description                              Partial Exhibit1   Filed
                                                                                           Under
                                                                                           Seal2
 268.                                                               Excerpted (MDYS
                                                                    SANOFI 000107 to        Yes
                                                                    MDYS SANOFI 000320)
 269.     Cerezyme®, available at https://www.cerezyme.com/
          last visited June 27, 2019
 270.     Genetics Home Reference: Gaucher disease,
          NATIONAL INSTITUTE OF HEALTH, available at
          https://ghr.nlm.nih.gov/condition/gaucher-disease,
          last visited June 27, 2019
 271.     What Is Gaucher Disease?, NATIONAL GAUCHER
          FOUNDATION, available at
          https://www.gaucherdisease.org/about-gaucher-
          disease/what-is/, last visited June 27, 2019
 272.     Proposed Text of the Labelling of the Drug,
          Cerezyme (March 2003) available at
          https://www.accessdata.fda.gov/drugsatfda_docs/labe
          l/2005/20367s066lbl.pdf, last visited September 13,
          2019
 273.     Fabrazyme®, available at
          https://www.fabrazyme.com, last visited June 27,
          2019
 274.     What is Fabry Disease, FABRY SUPPORT &
          INFORMATION GROUP (FSIG), available at
          http://www.fabry.org/fsig.nsf/pages/fabry, last visited
          June 27, 2019
 275.                                                               Excerpted (Evercore-
                                                                    UMB-00018877 to
                                                                    Evercore-UMB-           Yes
                                                                    00018981)


 276.     SANOFI-GENZYME, Press Release: Genzyme Reports
          Progress Related to Allston Plant (June 25, 2009),
          available at https://news.genzyme.com/press-
          release/genzyme-reports-progress-related-allston-
          plant, last visited September 13, 2019




                                               25
  Case 1:15-cv-08725-GBD-RWL Document 256 Filed 09/13/19 Page 28 of 30




Exhibit                      Description                          Partial Exhibit1    Filed
                                                                                      Under
                                                                                      Seal2
 277.                                                         Excerpted (SAN-CVR
                                                              010777976 to SAN-CVR     Yes
                                                              010778009)
 278.
                                                                                       Yes

 279.                                                         Excerpted (WGM-CVR
                                                              00041978 to WGM-CVR      Yes
                                                              00042027)
 280.
                                                                                       Yes

 281.
                                                                                       Yes

 282.
                                                                                       Yes

 283.                                                         Excerpted (Evercore-
                                                              UMB-00015892 to
                                                                                       Yes
                                                              Evercore-UMB-
                                                              00015898)
 284.
                                                                                       Yes

 285.
                                                                                       Yes

 286.     October 12, 2018 Videotaped Deposition of William   Excerpted
          Aitchison                                                                  Redacted
          Pages 1, 24-25, 109, 190-91
 287.     August 29, 2018 Videotaped Deposition of Sandra     Excerpted
          Poole
          Pages 1, 179, 247-48, 286-87
 288.
                                                                                       Yes




                                           26
  Case 1:15-cv-08725-GBD-RWL Document 256 Filed 09/13/19 Page 29 of 30




Exhibit                      Description                         Partial Exhibit1    Filed
                                                                                     Under
                                                                                     Seal2
 289.
                                                                                      Yes

 290.     October 19, 2018 Videotaped Deposition of Martin   Excerpted
          Solberg                                                                   Redacted
          Pages 1, 230-231
 291.
                                                                                      Yes

 292.
                                                                                      Yes

 293.
                                                                                      Yes

 294.                                                        Excerpted (SAN-CVR
                                                             022027704 to SAN-CVR     Yes
                                                             022027705)
 295.
                                                                                      Yes

 296.
                                                                                      Yes

 297.
                                                                                      Yes

 298.
                                                                                      Yes

 299.
                                                                                      Yes

 300.
                                                                                      Yes

 301.     Instrument of Appointment and Acceptance, dated
          June 30, 2016 (ECF No. 54-1)




                                           27
  Case 1:15-cv-08725-GBD-RWL Document 256 Filed 09/13/19 Page 30 of 30




Exhibit                      Description                          Partial Exhibit1   Filed
                                                                                     Under
                                                                                     Seal2
 302.     Plaintiff’s Exhibit 529, Excerpts of Sanofi-Aventis, Excerpted
          Form F-4 Registration Statement Under the Securities
          Act of 1933, dated March 7, 2011
          Pages 1-9, 94-102




                                           28
